Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 1 of 8      PageID 417



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                         )
 FRANCIS CAMILLO, M.D.,                  )
                                         )
        Plaintiff,                       )
                                         )
                                         )
                                         )
 v.                                      )     No. 2:19-cv-02876-SHM-atc
                                         )
 CAMPBELL CLINIC, P.C.,                  )     JURY DEMANDED
                                         )
        Defendant.                       )
                                         )
                                         )
     ORDER DENYING MOTION TO RECONSIDER AND DENYING ALTERNATIVE
        EMERGENCY MOTION TO AMEND TO JOIN CATHERINE OLINGER

        On March 11, 2021, Francis Camillo, M.D. (“Plaintiff”) filed

a     Motion   for    Reconsideration,       or,   in   the   alternative,   an

Emergency Motion to Amend to Join Catherine Olinger (“Olinger”)

(the “Motions”). (D.E. No. 43.) On March 25, 2021, Olinger

responded. (D.E. No. 49.) On March 26, 2021, Plaintiff replied.

(D.E. No. 50.) The Motions are DENIED.

I.      Background

        The background is more completely stated in the Court’s

March 2, 2021 order granting Olinger’s second motion to dismiss

(the “Order”). (D.E. No. 41.)

        The Court has dismissed all of Plaintiff’s claims against

Olinger. (Id.) The claims relevant to the Motions, defamation,

intentional          infliction   of   emotional        distress,    tortious
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 2 of 8   PageID 418



interference with business relations, and civil conspiracy, were

dismissed as untimely. (Id. at 364.) Plaintiff’s Complaint was

filed in this Court before the Shelby County Circuit Court clerk

had entered a non-suit in the state case, which meant that the

period allowed by the savings statute had not yet started to

run. (Id.)

      Plaintiff asks the Court to reconsider that part of the

Order addressing timeliness. (D.E. No. 43.) He argues that the

Amended Complaint, which is the operative pleading, was filed

after the clerk had entered the non-suit in the state case. (Id.

at 370-72.) He argues that, because the operative pleading was

filed after the non-suit had been entered, but before the period

allowed by the savings statute had run, the relevant claims

against Olinger were timely filed. (Id.) In the alternative,

Plaintiff asks to amend the Amended Complaint to join Olinger.

(Id. at 372-73.)

      Olinger responds with several arguments. (D.E. No. 49.)

Addressing the motion to reconsider, she argues that Plaintiff

has already made the argument that the Amended Complaint was

timely filed and that the Court should not consider a repeated

argument under Local Rule 7.3(c). (Id. at 385-86.) She argues

that the relevant date for the savings statute is the date the

action was commenced, not the date the operative pleading was

filed. (Id. at 389-91.) Addressing the emergency motion to join,

                                     2
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 3 of 8   PageID 419



she argues that the Order dismissed the claims against her with

prejudice and cannot be reinstated. (Id. at 394-95.)

II.   Jurisdiction

      The Court has jurisdiction over Plaintiff’s relevant claims

against Olinger. (See D.E. No. 41 at 349-56.)

III. Standard of Review

      A.    Motions to Reconsider

      A district court has inherent authority to reconsider an

interlocutory order. Smith v. Marten Transp., LLC, No. No. 2:19-

cv-02135-TLP-atc, 2020 U.S. Dist. LEXIS 159014, at *3 (W.D. Tenn.

Sept. 1, 2020) (citing Leelanau Wine Cellars, Ltd. v. Black &

Red, Inc., 118 F. App’x 942, 945-46 (6th Cir. 2004)); see also

Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App'x

949, 959 (6th Cir. 2004) (“District courts have authority both

under common law and [Federal] Rule [of Civil Procedure] 54(b)

to reconsider interlocutory orders and to reopen any part of a

case before entry of final judgment.”).

      “Courts revise interlocutory orders only when ‘there is (1)

an intervening change of controlling law; (2) new evidence

available; or (3) a need to correct a clear error or prevent

manifest injustice.’” Marten Transp., 2020 U.S. Dist. LEXIS

159014, at *3 (quoting Louisville Jefferson Cty. Metro. Gov’t v.

Hotels.com, L.P., 590 F.3d 381, 389 (6th Cir. 2009)).




                                     3
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 4 of 8   PageID 420



      The relevant portion of Local Rule 7.3 provides that a

motion to reconsider must demonstrate “a manifest failure by the

Court to consider material facts or dispositive legal arguments

that were presented to the Court before such interlocutory

order.” W.D. Tenn. R. 7.3(b). However, “[n]o motion for revision

may repeat any oral or written argument made by the movant in

support of or in opposition to the interlocutory order that the

party seeks to have revised.” W.D. Tenn. R. 7.3(c); see also In

re Regions Morgan Keegan Secs., Derivative, No. 07-2784, 2010 WL

5464792, at *1 (W.D. Tenn. Dec. 30, 2010) (quoting 11 Charles

Alan Wright et al., Federal Practice and Procedure § 2810.1 (2d

ed. 1995)) (“Motions ‘may not be used to relitigate old matters,

or to raise arguments or present evidence that could have been

raised prior to the entry of judgment.’”) Although a court can

revise its prior rulings, it “should not do so in the vast

majority of instances, especially where such motions restyle or

rehash the initial issues.” In re Southeastern Milk Antitrust

Litig., No. 2:07-cv-208, 2011 WL 3793777, at *1 (E.D. Tenn. Aug.

25, 2011) (internal quotations omitted).

      B.    Motions to Amend

      “The [C]ourt should freely give leave [to amend] when

justice so requires.” Fed.R.Civ.P. 15(a)(2). The Supreme Court

has emphasized that, in the absence of “undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure

                                     4
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 5 of 8   PageID 421



to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of amendment . . . the leave sought

should, as the rules require, be ‘freely given.’” Foman v. Davis,

371 U.S. 178, 182 (1962).

      “Amendment of a complaint is futile when the proposed

amendment would not permit the complaint to survive a motion to

dismiss.” Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir.

2005) (citing Neighborhood Dev. Corp. v. Advisory Council on

Historical Pres., 632 F.2d 21, 23 (6th Cir. 1980)).

IV.   Analysis

      A. Motion to Reconsider

      The Court will consider Plaintiff’s repeated argument that

the Amended Complaint is the operative pleading and was timely

filed. Although repeated arguments are not permitted under Local

Rule 7.3(c), it would be impossible for Plaintiff to argue that

the Court manifestly failed to consider an argument previously

presented under Local Rule 7.3(b) without repeating a previously

presented argument.

      Plaintiff’s argument is unavailing. The operative pleading

is the Amended Complaint, which was filed after the non-suit had

been entered by the clerk in the state court. (D.E. No. 43 at

370-72.) However, the savings statute provides that a new action

may be “commence[d]” within one year after the non-suit has been

                                     5
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 6 of 8   PageID 422



entered. Tenn. Code Ann. § 28-1-105(a). Both Federal Rule of

Civil Procedure 3 and Tennessee Rule of Civil Procedure 3 provide

that an action is “commenced” by the filing of a complaint.

Fed.R.Civ.P.    3   (“A   civil   action   is   commenced   by   filing   a

complaint with the court.”); Tenn.R.Civ.P. 3 (“All civil actions

are commenced by filing a complaint with the clerk of the

court.”). The filing of the Complaint commenced the action for

purposes of the savings statute, and the action was commenced

before the period allowed by the savings statute had started to

run. (See D.E. No. 41 at 362.) Plaintiff’s relevant claims

against Olinger were untimely.

      A contrary result would be impractical. Plaintiff relies on

the filing date of the Complaint to establish that his federal

claims were timely filed. (D.E. No. 49 at 390; D.E. No. 1 ¶ 4;

D.E. No. 19 ¶ 4.) He cannot rely on the Amended Complaint to

establish that his claims against Olinger were timely filed while

also relying on the date of the Complaint to establish that his

federal claims against Campbell Clinic, P.C. were timely filed.

      The Court did not manifestly fail to consider a dispositive

legal argument. The motion to reconsider is DENIED.

      B.    Emergency Motion to Amend to Join Olinger

      The relevant claims were dismissed with prejudice. In the

Order, the Court dismissed the relevant claims against Olinger

as untimely, which is a dismissal with prejudice. Drumbarger v.

                                     6
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 7 of 8   PageID 423



Crosby, No. 3:11-cv-0684, 2013 U.S. Dist. LEXIS 189085, at *18

(M.D. Tenn. Feb. 27, 2013) (dismissing claims barred by the

statute of limitations with prejudice); Tate v. United States,

No. Cv 15-9323-FMO (JPR), 2020 WL 5260473, at *2 n.1 (C.D. Cal.

May 4, 2020) (“Dismissal with prejudice is appropriate because

untimely claims cannot be cured by amendment.”); see Fed.R.Civ.P.

41(b) (“Unless the dismissal order states otherwise . . . any

dismissal    not    under   this    rule—except     one   for   lack     of

jurisdiction, improper venue, or failure to join a party under

Rule 19—operates as an adjudication on the merits.”). Plaintiff

cites Fullwood Const. Co. v. McGil Holdings, LLC, No. 2:20-cv-

02524-TLP-atc, 2020 WL 7090686, at *6 (W.D. Tenn. Dec. 3, 2020),

as an example of a case that dismissed a claim on a motion to

dismiss without prejudice. Id. Because a claim could have been

dismissed without prejudice, however, does not mean that it was

or that it should have been. In this case, the claims were

dismissed with prejudice.

      Plaintiff may not revive by amendment claims dismissed with

prejudice. Tran v. Smith, No. 1:19-cv-00148-DAD-SAB (PC), 2021

WL 487367, at *2 (E.D. Cal. Feb. 10, 2021) (“Because Plaintiff’s

equal protection claim was dismissed, with prejudice, he is

barred from raising it again in this action or any other federal

action. Accordingly, amendment to add an equal protection claim

should be denied.”).

                                     7
Case 2:19-cv-02876-SHM-atc Document 52 Filed 04/01/21 Page 8 of 8   PageID 424



      Amendment would be futile. The emergency motion to amend to

join Olinger is DENIED.

V.    Conclusion

      The Motions are DENIED.

      SO ORDERED this 1st day of April, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     8
